Ketcham, S.
The trustees are right in imposing upon the fund, and not the income, the carrying charges of. the unimproved and unproductive property which they have withheld from market for the eventual benefit of the remainder. Matter of Martens, 16 Misc. Rep. 245; see also opinion of Mr. Surrogate Belford, in Matter of Knapp, filed April 13, 1908.
These trustees have acted in the exercise of a sound discretion, and the lands above mentioned, have all appreciated in value sufficiently to justify their management.
As to the Atlantic avenue lots, there is no evidence as to their improvement in value, and while in five years the disbursements ¡have been $210.11, the rent for the last year has been fifty dollars. Upon the evidence, no reason is perceived for laying the burden of any part of these outlays upon the life tenant.
With the exception last noted, the objections are overruled. ¡
Decreed accordingly.